                UNITED STATES COURT OF INTERNATIONAL TRADE

Before: The Honorable Judge Richard K. Eaton


 GLOBAL ALUMINUM DISTRIBUTOR LLC,

         and

 HIALEAH ALUMINUM SUPPLY, INC.,

                        Plaintiffs,                      Consolidated Court No. 21-198

         v.

 UNITED STATES,

                        Defendant,

         and

 TA CHEN INTERNATIONAL, INC.,

                        Defendant-Intervenor.


     DEFENDANT-INTERVENOR’S RESPONSE TO PROPOSED PLAINTIFF-
 INTERVENOR’S MOTION FOR PARTIAL ACCESS UNDER PROTECTIVE ORDER
    AND EXTENSION OF THE TIME TO FILE RESPONSE TO COURT ORDER

       Ta Chen International, Inc. does not oppose proposed Plaintiff-Intervenor, Kingtom

Aluminio S.R.L.’s motion for partial access under the Protective Order and for an extension of

time to submit such filings (ECF No. 53). Ta Chen submits this response to note its agreement

with the Government’s position that Kingtom’s access under the Protective Order should be

strictly limited to filing confidential documents in support of Kingtom’s motion to intervene, and

that Kingtom should not have access to any confidential documents submitted by the parties to

this action under the Protective Order.
Dated: September 1, 2021
                           Respectfully submitted,

                           /s/ Jeremy W. Dutra
                           Jeremy W. Dutra
                           SQUIRE PATTON BOGGS (US) LLP
                           2550 M Street, NW
                           Washington, DC 20037
                           (202) 626-6600
                           jeremy.dutra@squirepb.com
